            Case 3:20-cv-00724-JAG Document 2 Filed 09/15/20 Page 1 of 1 PageID# 402
AO 458 (Rev. 06/09) Appearance of Counsel


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                      Eastern District of Virginia
                                                      ____________________


U Investments, LLC d/b/a Brazos Licensing and Develop            )
                             Plaintiff                           )
                                v.                               )      Case No.   1:20-cv-1084
                      F5 Networks, Inc.                          )
                            Defendant                            )

                                                  APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

                                     WSOU Investments, LLC d/b/a Brazos Licensing and Development                      .


Date:          09/15/2020                                                                /s/ Isaac Rabicoff
                                                                                         Attorney’s signature


                                                                                           Isaac Rabicoff
                                                                                     Printed name and bar number
                                                                                         Rabicoff Law LLC
                                                                                         73 W Monroe St.
                                                                                         Chicago, IL 60603

                                                                                               Address

                                                                                        isaac@rabilaw.com
                                                                                            E-mail address

                                                                                          (773) 669-4590
                                                                                          Telephone number



                                                                                             FAX number
